J-S56039-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                             Appellee

                        v.

BASIL SALEEM GARCIA,

                             Appellant                       No. 498 MDA 2014


            Appeal from the Judgment of Sentence November 22, 2013
                in the Court of Common Pleas of Lycoming County
                Criminal Division at No.: CP-41-CR-0000357-2012


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                FILED OCTOBER 07, 2014

          Appellant, Basil Saleem Garcia, appeals from the judgment of sentence

imposed following his jury conviction of fleeing or attempting to elude a

police officer, unauthorized use of automobiles and other vehicles, tampering

with or fabricating physical evidence, criminal mischief, receiving stolen

property (firearm), firearms not to be carried without a license, possession

of    a    controlled   substance,      and    possession   of   drug   paraphernalia. 1

Specifically, Appellant challenges the sufficiency of the evidence to support

his convictions for receiving stolen property (firearm) and firearms not to be

carried without a license. We affirm.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  75 Pa.C.S.A. § 3733(a); 18 Pa.C.S.A. §§ 3928(a), 4910(1), 3304(a)(1),
3925(a), 6106(a)(1); 35 P.S. §§ 780-113(a)(16) and (a)(32), respectively.
J-S56039-14



     On January 15, 2012, Jennifer Colon stole a red Dodge truck from

Dennis Mullinger, who reported the vehicle stolen to police. Ms. Colon then

sold the stolen truck to Appellant in exchange for a $50.00 bag of crack

cocaine. Officer Jason Dockey of the Williamsport Bureau of Police, while on

routine patrol in a marked patrol car, observed Appellant driving the truck



Officer Dockey activated his emergency lights and sirens, and Appellant

accelerated, leading officers in a high-speed chase during which he ran

numerous stop signs and drove at speeds in excess of eighty miles per hour.

Appellant eventually lost control of the truck and jumped out of it while it

was still moving.   He fled on foot and the vehicle struck a tree.      Police

officers pursued Appellant and Officer Jeremy Brown observed him throw a

bag of crack cocaine to the ground.      Police arrested Appellant and, during

the search incident to arrest, found a yellow sheet of paper on his person

listing prices for cocaine and heroin at various quantities, and the names,

addresses and phone numbers of various individuals.



a small loaded handgun and a blunt cigar in an open compartment built into

the front passenger-side door.   Polic

Jason Philbin, who advised that the gun had been stolen from his home

within the last three months.     Crime laboratory test results showed a




                                   -2-
J-S56039-14



       On April 23, 2013, following a two-day trial, a jury found Appellant

guilty of the above-stated offenses. The court held a sentencing hearing on

November 14, 2013, at which the parties discussed the appropriate structure

                                               nd the court stated its intention to

sentence Appellant to an aggregate term of sixty-

incarceration.2    On November 22, 2013, the court filed a sentencing order

imposing an aggregate term of sixty-

(See Order, 11/22/13, at 2).              On February 19, 2014, after hearing

                                                                                  -

sentence motion.        (See Order, 2/19/14, at 1); see also Pa.R.Crim.P.

720(B)(3)(d). This timely appeal followed.3

       Appell



a reasonable doubt on counts [sic] 16, firearms not to be carried without a

____________________________________________


2
  The notes of testimony from this hearing are not included in the certified
record. We observe that the trial court apparently deferred sentencing until
its order dated November 14, 2013 was filed on November 22, 2013. We
note that the Commonwealth does not challenge the timeliness of
                -sentence motion.     (See
Accordingly, we give Appellant the benefit of the doubt and deem his post-
sentence motion timely filed.
3
                                             t timely filed a Rule 1925(b)
statement of errors on April 17, 2014. The trial court filed a Rule 1925(a)
opinion on May 19, 2014, in which it referred this Court to its order and
opinion entered February 19, 2014. See Pa.R.A.P. 1925.




                                           -3-
J-S56039-14



license and count 14, receiving stolen pr

Brief, at 6). This issue is waived and would not merit relief.

      We address challenges to the sufficiency of the evidence under the

following standard of review:

             [W]hether viewing all the evidence admitted at trial in the
      light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
                                                      -finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      trier of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Jannett, 58 A.3d 818, 819-20 (Pa. Super. 2012)

(citations omitted).

      However, because Appellant has failed to preserve his issue properly in

his Pennsylvania Rule of Appellate Procedure 1925(b) concise statement, it

is waived. This Court has held:

      when challenging the sufficiency of the evidence on appeal, the

      elements upon which the evidence was insufficient in order to
      preserve the issue for appeal. Such specificity is of particular
      importance in cases where, as here, the Appellant was convicted
      of multiple crimes each of which contains numerous elements

                                     -4-
J-S56039-14


     that the Commonwealth must prove beyond a reasonable doubt.
     Here, Appellant . . . failed to specify which elements he was
     challenging in his [Rule] 1925[(b)] statement . . . . While the
     trial court did address the topic of sufficiency in its opinion, we
     have held that this is of no moment to our analysis because we
     apply Pa.R.A.P. 1925(b) in a predictable, uniform fashion, not in
     a selec


Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009), appeal

denied, 3 A.3d 670 (Pa. 2010) (citations and quotation marks omitted).

     Here, Appellant challenges the sufficiency of the evidence supporting



receiving stolen property (the handgun). (See                              -18).

                                              ent does not identify which

elements of the crimes the Commonwealth allegedly failed to prove. (See

Concise Statement, 4/17/14, at 1). Instead, his statement merely presents

the same generic issue that he raises in his Statement of Questions

Involved, sp



[sic] 16, Firearms Not to be Carried Without a License and Count 14,

                                        Id.). Accordingly, we conclude that

                                                                  See Gibbs,

supra at 281; see also Commonwealth v. Garland, 63 A.3d 339, 344

(Pa. Super. 2013) (determining that appellant waived his sufficiency claim

                             statement simply provided a generic statement




                                    -5-
J-S56039-14




(record citation omitted).

      Moreover, even if

would still not merit relief.     Appellant argues that the evidence was

insufficient to support his convictions related to the handgun police found in

Mr.                truck because the Commonwealth failed to show that

Appellant was in knowing possession of it.         (See

Appellant asserts that he was not aware that the handgun was in the

passenger-side door of the truck, and that he merely was using the vehicle.

(See id. at 17).    While




inadvertently come into contact with the pistol such that he left traces of

                                                   Id. at 18; see id. at 17). This

issue would not merit relief.

      The Crimes Code defines the offense of firearms not to be carried

without a license, in relevant part, as follows:

      (a) Offense defined.

                  (1) Except as provided in paragraph (2), any
            person who carries a firearm in any vehicle or any
            person who carries a firearm concealed on or about
            his person, except in his place of abode or fixed
            place of business, without a valid and lawfully issued
            license under this chapter commits a felony of the
            third degree.



                                      -6-
J-S56039-14


18 Pa.C.S.A. § 6106(a)(1).

      To convict a defendant of this offense, the Commonwealth must prove:



(c) that where the firearm was concealed on or about the person, it was

                                           Commonwealth v. Coto, 932 A.2d

933, 939 (Pa. Super. 2007), appeal denied, 948 A.2d 802 (Pa. 2008)

(citation omitted).

      The Crimes Code defines the offense of receiving stolen property as

follows:

                   (a) Offense defined. A person is guilty of
            theft if he intentionally receives, retains, or disposes
            of movable property of another knowing that it has
            been stolen, or believing that it has probably been
            stolen, unless the property is received, retained, or
            disposed with intent to restore it to the owner.

                  (b) Definition.    As used in this section the

            or title, or lending on the security of the property.

18 Pa.C.S.A. § 3925.



intentionally acquiring possession, control or title, retaining, disposing, or

lending on the security of movable property of another; (2) with knowledge

or belief that it was probably s

Commonwealth v. Young, 35 A.3d 54, 63 (Pa. Super. 2011), appeal

denied, 48 A.3d 1249 (Pa. 2012) (citations omitted).

            [Where an a]ppellant was not in physical possession of the
      contraband, the Commonwealth [is] required to establish that he

                                     -7-
J-S56039-14


     had constructive possession of the seized items to support his
     convictions.

                 Constructive possession is a legal fiction, a
           pragmatic construct to deal with the realities of
           criminal law enforcement. Constructive possession is
           an inference arising from a set of facts that
           possession of the contraband was more likely than
           not. We have defined constructive possession as
           conscious dominion.      We subsequently defined
           conscious dominion as the power to control the
           contraband and the intent to exercise that control.
           To aid application, we have held that constructive
           possession may be established by the totality of the
           circumstances.

Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013), appeal

denied, 78 A.3d 1090 (Pa. 2013) (citations omitted).

                                Mr. Mullinger testified that the handgun and

blunt cigar police found in his truck did not belong to him, and that he had

never seen Jennifer Colon with a gun. (See N.T. Trial, 4/22/13, at 65, 68).

Ms. Colon testified that, before she sold the truck to Appellant in exchange

for crack cocaine, she looked inside of the vehicle to see if it contained

anything that she could sell. (See id. at 78). She testified that she did not

leave a gun or a cigar in the truck, and that if there had been a gun in the

vehicle, she would have sold it for drugs. (See id. at 79-80). Ms. Colon



she had seen him with cigars similar to those found in the truck. (Id. at 80;

see id.




                                    -8-
J-S56039-14



forensic DNA scientist, testified that test results showed the presence of
                                 4
                                     (See id. at 154, 158, 167-68, 172, 174). Mr.

Kukosky opined that Appellant would have had to touch the gun in order for

his DNA to be on it, because it is very difficult to develop a DNA profile from

an object that has not been touched. (See id. at 175, 177). Officer Brown

testified that individuals involved in the drug business commonly carry

firearms to protect themselves. (See id. at 134, 144).

        Appellant testified in his defense and stated that Ms. Colon let him

borrow the truck to go to a store.             (See

4/23/13, at 4-5).         He explained that he fled from police when they

attempted to stop him because he was on strict probation and did not want

to be sent to state prison for driving without a license. (See id. at 6-8, 18).

Appellant further testified that he did not know that there was a firearm in

the truck, and that he never touched the handgun. (See id. at 9).

        Based on the foregoing, viewing the evidence in the light most

favorable to the Commonwealth, see Jannett, supra at 819, we would



Appellant possessed the handgun and to sustain his convictions for firearms

not to be carried without a license and receiving stolen property. The jury
____________________________________________


4
    Specifically, Mr. Kukosky stated that it was 140 million, 5.5 million, and 7

compared to the Caucasian, African-American, and Hispanic populations,
respectively. (See N.T. Trial, 4/22/13, at 168, 172, 179).



                                           -9-
J-S56039-14




fact-finder to assess the credibility of the witnesses and accept all, part, or

none of the evidence. See id. at 820.

the sufficiency of the evidence would not merit relief even if it were not

waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                                    - 10 -